DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 308 has been used to designate both the “Lane speed detection module” in Fig 3A and the block diagram in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
0022, the applicant cites “Components 110-115”, however, the supplied drawings do not contain any element 114.
0037, the term “rout” should be written as “route”.
Appropriate correction is required.
The abstract of the disclosure is objected to because the acronym “ADV” has not been properly defined within the abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 2, the second time instant has been rendered indefinite, as no standard for approximating a time instant has been provided.
Claims 1, 8 and 15 recite the limitation "the first time instant" in their respective paragraph 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the series of steps instructing how to determine whether a lane can be merged into.
Regarding claim 1, the limitation of determining whether a lane can be merged into is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer-implemented” language, “tracking” in the context of this claim encompasses the driver manually tracking the cars in an adjacent lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In fact, the claim only recites one additional element – the method being computer implemented. The computer implementation is recited at a high level of generality (i.e., simply implementing a process on a computer), such that it amounts to no more than mere instructions to apply the exception using a computer. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of implementing the process of tracking, identifying, determining, and planning on a computer amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Regarding claim 2, the particular claim has been given the full 2 step analysis, and the claim merely adds further limitations to the abstract idea, and does not make it significantly more. Therefore the clam is 

Regarding claim 8, the limitation of determining whether a lane can be merged into is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “tracking” in the context of this claim encompasses the driver manually tracking the cars in an adjacent lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In fact, the claim only recites one additional element – using a processor to perform the tracking, identifying, determining, and planning steps. The computer implementation is recited at a high level of generality (i.e., simply implementing a process on a computer), such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the tracking, identifying, determining, and planning steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Regarding claim 15, the limitation of determining whether a lane can be merged into is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “tracking” in the context of this claim encompasses the driver manually tracking the cars in an adjacent lane. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The judicial exception is not integrated into a practical application. In fact, the claim only recites one additional element – using a processor to perform the tracking, identifying, determining, and planning steps. The computer implementation is recited at a high level of generality (i.e., simply implementing a process on a computer), such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the tracking, identifying, determining, and planning steps amounts to no more than mere instructions to apply the exception using 
Regarding claim 16, the particular claim has been given the full 2 step analysis, and the claim merely adds further limitations to the abstract idea, and does not make it significantly more. Therefore the clam is not patent eligible. Claims 17-20 have similarly been given the full 2 step analysis, and the claims merely add further limitations to the abstract idea, and do not make it significantly more. Therefore claims 17-20 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 

–(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 20180043935), hereby referred to as Hashimoto ‘935.
Regarding claim 1, Hashimoto ‘935 teaches a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising:
Tracking, over a first time period from the first time instant to a second time instant (0062, adjacent lane vehicle density taken at predetermined periods), a plurality of vehicles traveling in a plurality of lanes, including determining at each perception cycle and for each of the plurality of vehicles, a lane in which the vehicle is traveling and a location within the lane in which the vehicle is traveling (0060, surrounding object recognition section detects vehicles traveling in an own lane and vehicles in adjacent lanes);
Identifying, after the second time instant and for each of the plurality of lanes, at least a first quantity of representative vehicles within the plurality of vehicles traveling in the lane over the first time period (0063, average vehicle density in adjacent lane calculated);
Determining, for each of the plurality of lanes, an average speed over the first time period of the representative vehicles associated with the lane (0071, determining average speed of surrounding vehicles); and

Claims 8 and 15 are similar in scope to claim 1, and are similarly rejected.
Regarding claim 5, Hashimoto ‘935 teaches the method of claim 1, wherein an average speed of a representative vehicle is determined based on a first tracking result of the representative vehicle at a first perception cycle and a second tracking result of the representative vehicle at a second perception vehicle (0071, determination of average speed of surrounding vehicles), the first perception cycle being a perception cycle closest in time to the first time instant during which the representative vehicle can be tracked (0071, determination of average speed of surrounding vehicles, average speed requires a first time instant), the second perception cycle being a perception cycle closest in time to the second time instant during which the representative vehicle can be tracked (0071, determination of average speed of surrounding vehicles, average speed requires a second time instant).
Claims 12 and 19 are similar in scope to claim 5, and are similarly rejected.
Regarding claim 6, Hashimoto ‘935 teaches the method of claim 5, wherein the perception cycle is associated with a third time instant, the second perception cycle is associated with a fourth time instant, the first tracking result of the representative vehicle comprises a first location of the representative vehicle (0062, detection of position and speed of other vehicles), and the second tracking result of the representative vehicle comprises a second location of the representative vehicle (0062, detection of position and speed of other vehicles), and wherein the average speed of the representative vehicle is determined as a distance between the first location and the second location divided by a second time period from the third time instant and the fourth time instant (0071, determination of average speed of surrounding vehicles).
Claims 13 and 20 are similar in scope to claim 6 and are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘935. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Regarding claim 2, Hashimoto ‘935 teaches the method of claim 1 wherein there is a second time instant after the first time instant, and wherein representative vehicles are identified for each of the lanes (0063, adjacent lane vehicle density calculation over a time period, density being equal to number of cars over time).
Hashimoto ‘935, however, fails to teach wherein the second time instant is approximately 2 minutes after the first time instant, and wherein the number of representative vehicles are identified for each of the lanes is 5.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified Hashimoto ‘935 to have a time period of approximately 2 minutes and detect at least 5 representative vehicles, as it would have been obvious to try any number of combinations of time period and representative vehicle count.
Regarding claim 9, Hashimoto ‘935 teaches the non-transitory machine-readable medium of claim 8, wherein the there is a second time instant after the first time instant, and wherein representative vehicles are identified for each of the lanes (0063, adjacent lane vehicle density calculation over a time period, density being equal to number of cars over time).
Hashimoto ‘935, however, fails to teach wherein the second time instant it approximately 2 minutes after the first time instant, and wherein the number of representative vehicles are identified for each of the lanes is 5.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified Hashimoto ‘935 to have a time period of approximately 2 minutes and detect at least 5 representative vehicles, as it would have been obvious to try any number of combinations of time period and representative vehicle count.
.

Claims 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘935 in view of Hashimoto (US 20180043897), hereby referred to as Hashimoto ‘897, or simply ‘897.
Regarding claim 3, Hashimoto ‘935 teaches the method of claim 1, but fails to teach wherein a representative vehicle associated with a lane satisfies: 1) a total time during which the representative vehicle can be tracked over the first time period meets or exceeds a threshold, and 2) the representative vehicle is traveling in the associated lane at every perception cycle in which the representative vehicle can be tracked.
Hashimoto ‘897, however, does teach wherein a representative vehicle associated with a lane satisfies: 1) a total time during which the representative vehicle can be tracked over the first time period meets or exceeds a threshold (0065, recognizes vehicles as traveling in an adjacent lane within a time period), and 2) the representative vehicle is traveling in the associated lane at every perception cycle in which the representative vehicle can be tracked (0062, surrounding object recognition detects the lane to which each vehicle belongs).
Hashimoto ‘935 and Hashimoto ‘897 are analogous because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the tracking of surrounding of Hashimoto ‘897 in order to provide a means of determining surrounding vehicle position. The motivation to combine is to allow the autonomous vehicle to detect surrounding vehicle position when determining whether or not to initiate a lane change.
Claims 10 and 17 are similar in scope to claim 3 and are similarly rejected.

Regarding claim 4, the combination of Hashimoto ‘935 and Hashimoto ‘897 teaches the method of claim 3, wherein the threshold is based on the first time period (Hashimoto ‘897, 0065, vehicle recognition within a time period).
The combination of Hashimoto ‘935 and Hashimoto ‘897 fails to teach, however, wherein the threshold is approximately 90% of the first time period.


Regarding claim 11, the combination of Hashimoto ‘935 and Hashimoto ‘897 teaches the non-transitory machine-readable medium of 10, wherein the threshold is based on the first time period.
The combination of Hashimoto ‘935 and Hashimoto ‘897 fails to teach, however, wherein the threshold is 90% of the first time period.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have modified the combination of Hashimoto ‘935 and Hashimoto ‘897 to have a threshold of 90% of the first time period, as it would have been obvious to try any number of threshold values.
Claim 18 is similar in scope to claim 11 and is similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto ‘935 in view of Hashimoto (US 20180046196), hereby referred to as Hashimoto ‘196, or simply ‘196.
Regarding claim 7, Hashimoto ‘935 teaches the method of claim 1, but fails to teach wherein an average speed over the first time period of representative vehicles is not determined for a lane when fewer than the first quantity of representative vehicles can be identified for the lane.
Hashimoto ‘196 teaches wherein an average speed over the first time period of representative vehicles is not determined for a lane when fewer than the first quantity of representative vehicles can be identified for the lane (0056, when number of vehicles is below threshold, minimum value is output).
Hashimoto ‘935 and Hashimoto ‘196 are analogous art because they are in the same field of endeavor, autonomous vehicle navigation. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the ignoring of surrounding vehicles of Hashimoto ‘196 in order to provide a means of determining if the lane adjacent is empty. The motivation to combine is to prevent the autonomous vehicle from trying to determine if it can change lanes if the lane is empty.
Claim 14 is similar in scope to claim 7 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto (20180047292) discloses additional processes for lane change determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 7:30 AM to 4:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664